PER CURIAM.
The appellant has failed to demonstrate any reversible error, and we accordingly affirm the convictions in this case. However, the judgment and sentence entered on these convictions refer to the offenses of dangerous display of a firearm rather than improper exhibition of a dangerous firearm. We accordingly remand for entry of a proper judgment reflecting that the appellant was found guilty of the offenses of improper exhibition of a firearm. The judgment and sentences are otherwise affirmed.
SCHEB, A.C.J., and CAMPBELL, and SCHOONOVER, JJ., concur.